PD-1484-15
                         PD-1484-15                     COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                     Transmitted 11/16/2015 11:00:57 AM
                                                       Accepted 11/17/2015 11:42:59 AM
                                                                         ABEL ACOSTA
                     NO. _ _ _ _ _ _ __                                          CLERK


            IN THE COURT OF CRIMINAL APPEALS


                    OF THE STATE OF TEXAS
 ***************************************************************
                     THE STATE OF TEXAS,
                                                 Appellant,
                                 v.
                     PHILIP DEVON DEEN,
                                                 Appellee.
 ***************************************************************
    On Appeal From The Court of Appeals, Eleventh Judicial
                    District, Eastland, Texas
                 Cause Number 11-13-00271-CR
        The 350th District Court of Taylor County, Texas
         Honorable Thomas Wheeler, Presiding Judge
               Trial Court Cause Number 8104-D
  ***************************************************************
      STATE'S PETITION FOR DISCRETIONARY REVIEW
  ***************************************************************
                                 James Eidson
                                 Criminal District Attorney
                                 Taylor County, Texas
                                 300 Oak Street, Suite 300
                                 Abilene, Texas 79602
                                 325-674-1261
November 17, 2015                325-674-1306 FAX

                            BY: Britt Lindsey
                                Assistant District Attorney
                                400 Oak Street, Suite 120
                                Abilene, Texas 79602
                                State Bar No. 24039669

           THE STATE REQUESTS ORAL ARGUMENT
***************************************************************
                STATE OF TEXAS, APPELLANT
                             V.
                PHILIP DEVON DEEN, APPELLEE
 *************************************************************

           IDENTITY OF PARTIES AND COUNSEL


Appellant: State of Texas            Appellee: Philip Devon Deen

Trial Attorney for State:            Trial Attorney for Appellee:

  James Eidson                         Bill Fisher
  Criminal District Attorney           Attorney at Law
  Taylor County Courthouse             1605 South Third Street
  300 Oak Street, Ste. 300             Abilene, Texas 79602
  Abilene, Texas 79602

Appeal Attorney for State:          Appeal Attorney for Appellee:

   Britt Lindsey                       Richard E. Wetzel
   Assistant District Attorney         Attorney at Law
   400 Oak St., Suite 120              1411 West Ave., Ste.100
   Abilene, Texas 79602                Austin, Texas 78701


 Presiding Judge:

   Honorable Thomas Wheeler
   3 5 0 'h District Court
   300 Oak St.
   Abilene, Texas 79602
                               TABLE OF CONTENTS

Identity of Parties and Counsel.. ......................................................... i

Table of Contents ................................................................................ ii

Index of Authorities ........................................................................... iii

Statement Regarding Oral Argument ............................................... 1

Statement of the Case ........................................................................ 2

Grounds for Review ............................................................................ 3

    1. Appellee should be estopped from claiming the conviction
       used to enhance his punishment is void when he pleaded
       true to the enhancement paragraph at trial. ...................... 3

    2. If Appellee is not estopped from arguing on appeal that his
       prior conviction is void by his plea of true, his case should be
       remanded to the trial court for a factual determination on
       that issue ..................................................................... 4


Argument and Authorities ............................................................ 4-15

Conclusion ........................................................................... 15

Prayer ............................................................................................. 16

Certificate of Compliance ................................................................. 18

Certificate of Service ......................................................................... 18

Appendix ........................................................................................... 19




                                                  11
                     INDEX OF AUTHORITIES

CASES

Ex Parte Williams, 63 S.W.3d 656, 659 (Tex. Crim. App 2001) ...... 2

Nix v. State, 65 S.W.3d 664 (Tex. Crim. App. 2001) ..................... 15

Rhodes v. State, 240 S.W.3d. 882 (Tex.Crim. App. 2007) ...... passim

Wilson v. State, 677 S.W.2d 518 (Tex. Crim. App. 1984) ................ 8




STATUTES

TEX. CODE CRIM. PROC. art. 42.12, § 3g(a)(l)(F) (West 2014) ......... 4

TEX. PENAL CODE. ANN. § 12.35(c)(2)(A) (West 2014) ....................... 4




                                     111
         IN THE TEXAS COURT OF CRIMINAL APPEALS

*********************************************************
                   THE STATE OF TEXAS,
                                         APPELLANT,

                            v.
                   PHILLIP DEVON DEEN,
                                             APPELLEE.
*********************************************************
                      On Appeal From
              The Eastland Court of Appeals
         Eleventh Judicial District, Eastland, Texas
              Cause Number 11-13-00271-CR
      The 350th District Court of Taylor County, Texas
        Honorable Thomas Wheeler, Presiding Judge
             Trial Court Cause Number 8104-D
*********************************************************
  STATE'S PETITION FOR DISCRTIONARY REVIEW
*********************************************************


TO THE HONORABLE COURT OF APPEALS:

     Now comes The State of Texas, by and through the

undersigned Assistant District Attorney and submits this

Petition for Discretionary Review pursuant to TEX. R. APP.

PROC. 68. The State further requests oral argument.

    STATEMENT REGARDING ORAL ARGUMENT


                             I
     This case presents a novel question in an area which

previous opinions of this Court has characterized as having "a

dearth of case law." Rhodes v. State, 240 S.W.3d. 882, 890-91

(Tex.Crim. App. 2007) (quoting Ex Parte Williams, 63
S.W.3d 656,    659 (Tex.    Crim. App 2001)(Keller, P.J.,

concurring)). Because of the unusual issues presented in this

case and its possible implications in sentence enhancement

across the State, the State believes oral argument would

benefit the Court and respectfully requests the same.

               STATEMENT OF THE CASE

     Appellee was convicted of possession of cocaine in an

amount less than one gram, a state jail felony. At punishment,

Appellee pleaded true to a prior conviction in an enhancement

paragraph raising the range of punishment to that of a third

degree felony. On appeal, Appellee argued that his prior

conviction was void due to a sentence below the statutory

minimum. The Eastland Court of Appeals agreed and

remanded to the trial court for a new hearing on punishment.

      STATEMENT OF PROCEDURAL HISTORY

                              2
     Appellee was found guilty by a jury on April 16, 2013,

of possession of cocaine in and amount less than one gram,

and opted to have punishment assessed by the judge of the

trial court. (RR3: 140) (CRl: 41, 55-56) A prior conviction of

aggravated   robbery    was   alleged   in   the   indictment,

enhancing the range of punishment from a state jail felony

range to a third degree felony range. (CRl: 6, 62) Appellee

entered a plea of true to the prior conviction and the pen

packet was entered into evidence. (RR4: 4, 7-8; RR5: SX

l(punishment)). The trial court sentenced Appellee to four

years TDCJ-ID on August 22, 2013, and Appellee appealed

to the Eastland Court of Appeals on August 22, 2014. (RR4:

40) (CRl: 58-59). On October 15, 2015, the Eastland Court of

Appeals issued its opinion reversing the sentence of the trial

court and remanding Appellee's case for a new hearing on

punishment. See Opinion of the Court, Appendix. No Motion

for Rehearing was filed.

                GROUNDS FOR REVIEW

   1. Appellee should be estopped from claiming the
      conviction used to enhance his punishment is
                              3
     void when he pleaded true to the enhancement
     paragraph at trial.

  2. If Appellee is not estopped by his plea of true
     from arguing on appeal that his prior conviction
     is void, his case should be remanded to the trial
     court for a factual determination on that issue.

            ARGUMENT AND AUTHORITIES

     Phillip   Devon    Deen,    Appellee,   was     indicted   for

possession of cocaine in an amount of less than one gram, a

state jail felony, in the 350th District Court.   HEALTH & SAFETY


§§ 481.102(3)(D), 481.115(b) (West 2014); TEX. PENAL CODE.

ANN. § 12.35(a), (b) (West 2014). The State relied on Appellee's

prior conviction for first degree felony aggravated robbery, an

offense listed in Section 3g(a)(l) of the Texas Code of Criminal

Procedure, to seek an enhanced sentence under Section

12.35(c)(2)(A) of the Texas Penal Code. TEX. PENAL CODE.

ANN. § 12.35(c)(2)(A) (West 2014); TEX. CODE CRIM. PROC. art.

42.12, § 3g(a)(l)(F). Appellee was originally placed on

deferred adjudication for the aggravated robbery, but the trial

court subsequently entered a judgment adjudicating his guilt

on August 27, 2009 and sentenced Appellee to four years in

                                4
prison, which is below the statutory m1n1mum. A sentence

below the statutory minimum is void unless it is the result of

a plea bargain on the part of the defendant.

        At the punishment hearing for the possession of cocaine,

Appellee pleaded true to the prior conviction of aggravated

robbery. (RR4: 4) Based on Appellee's plea of true, no evidence

regarding the 2009 aggravated robbery was offered by the

State other than a pen packet containing the judgment of

conviction. (RR4: 8) On appeal Appellee argued that his prior

conviction was void because no evidence was offered into the

record showing that the sentence of four years was the result

of a plea agreement. No evidence was presented because the

State relied on the defendant's plea of true to the aggravated

robbery conviction, and the court made no explicit finding that

the prior conviction was void or not void because Appellee did

not raise the issue.

   1.         Appellee should be estopped from claiming the
        conviction used to enhance his punishment is void when
        he pleaded true to the enhancement paragraph at trial




                                5
     At the punishment phase of his trial, Appellee pleaded

true to the enhancement paragraph of his indictment

alleging the prior conviction for aggravated robbery. On

appeal, Appellee challenges that same conviction as void

because of a sentence below the statutory range of

punishment, claiming that there is no evidence that the

lenient sentence was the result of a plea bargain. However,

no evidence of a plea bargain in the prior conviction was

entered because the State relied on Appellee's plea of true.

Appellee should be estopped from arguing counter to his own

plea of true on Appeal, and the Eastland Court of Appeals

erred in declaring Appellee's prior conviction void and

remanding his case to the trial court for a new hearing on

punishment.

     In the opinion issued on October 15, 2015, the Eastland

Court found that Appellee's prior conviction for aggravated

robbery was void due to his four year sentence being below

the statutory minimum for a first degree felony, and that it

accordingly could not be used to enhance his current state

                             6
jail felony possess10n of cocaine. The Appellee should be

estopped from arguing that his prior conviction is void due to

his plea of true to the prior conviction and the State's

reliance on that plea of true.

     In general, a sentence for less than the statutory

minimum or more than the statutory maximum allowed by

law renders a judgment of conviction a nullity. See, e.g.

Wilson v. State, 677 S.W.2d 518 (Tex. Crim. App. 1984)

(prior first degree felony conviction with four year sentence

could not be used for enhancement in subsequent felony).

However, an exception exists when a defendant enters into a

plea bargain with the State for a sentence below the

mandatory minimum. When the defendant himself contracts

with the State for a sentence below the minimum, he is then

estopped from declaring that same sentence void at a later

date. This "estoppel by judgment" exception was articulated

by this Court in the case of Rhodes v. State, 240 S.W.3d. 882

(Tex. Crim. App. 2007).




                                 7
     In Rhodes, the defendant was serving sentences of

three years and forty-five years for burglary and aggravated

sexual assault, respectively. Rhodes, 240 S.W.3d at 884.

While being bench warranted to Smith County to answer for

a theft charge, defendant escaped; after he was apprehended

he was sentenced to two years in state jail for the theft and

ten years for the escape, to run concurrently with one

another. Id. Appellee later committed more felony offenses

and was charged with burglary of a habitation, escape and

theft. Id. At trial, the defendant filed a motion to quash an

enhancement paragraph regarding his prior Smith County

escape conviction on the grounds that it was void because it

was run concurrently with his other offenses rather than

consecutively as required by Tex. Crim. Pro. art. 42.08(b). Id.

In other words, the defendant claimed he "received a

judgment that was illegally lenient by having his sentence

run concurrently instead of consecutively." Id. On appeal,

the court of appeals agreed and found that the trial court's

failure to order that the escape sentence run consecutively

                              8
with the prior aggravated sexual assault sentence rendered

the   escape     judgment   void      and    thus     unusable   for

enhancement purposes. Id. at 885. The State filed a Petition

for Discretionary Review.

      This     Court   granted       the    State's   Petition   for

Discretionary Review and reversed the holding of the court

of appeals. The Court predicated its holding on two grounds:

(1) if the defendant did not enter into a plea agreement on

the concurrent sentencing issue, the judgment was not

subject to collateral attack as void because the judgment

could be corrected by an order nunc pro tune reforming the

sentence, and (2) if the defendant did enter into a plea

agreement on the concurrent sentencing issue, he was now

estopped from challenging the judgment. Id. at 887. After an

examination of case law from other jurisdictions, the Court

reasoned that:

      A defendant who has enjoyed the benefits of an
      agreed judgment prescribing a too-lenient
      punishment should not be permitted to
      collaterally attack that judgment on a later date
      on the basis of the illegal leniency. Here,
      appellant received a judgment that was illegally
                                 9
     lenient by having his sentence run concurrently
     instead of consecutively. Had he complained
     about the illegal leniency at the time of trial, or
     even on direct appeal, the State could likely have
     obtained a legal judgment that would now be
     available for enhancement purposes. But instead,
     appellant quietly enjoyed the benefits of the
     illegally lenient judgment, challenging it now
     only because, due to his own subsequent criminal
     conduct, the judgment can be used to enhance his
     punishment for a new offense. If he agreed to the
     concurrent sentencing provision, then through his
     own conduct he helped procure and benefit from
     the illegality and he should not now be allowed to
     complain.

     Rhodes at 892. In the instant case, the Eastland Court

of Appeals distinguished Rhodes by noting the requirement

of a plea agreement before the estoppel requirement could be

applied. The Court further noted that counsel for the State

conceded   in   her   brief   that   "there   is   insufficient

documentation to show whether the prior conviction was a

result of a plea-bargain agreement." However, the State

conceded only that that the record was silent on that point,

not that no such documentation existed or that no plea

bargain could have been proved at trial. The reason that the

record is silent on this point is because Appellee pleaded true

                              10
to the prior conviction of aggravated robbery, thus obviating

any further proof of its validity.

      In Rhodes, the defendant filed a motion to quash the

enhancement paragraph at the time of trial alleging that it

was void due to a too lenient sentence. Rhodes at 884. Here,

Appellee did not file a motion to quash, or even stand silent

to the enhancement allegation. Rather, Appellee entered a

plea of true to the enhancement paragraph, which the State

relied upon to its detriment. Had Appellee not pleaded true

to the enhancement allegation, the State could have

addressed the issue of whether or not the too-lenient

sentence resulted from a plea agreement, with the guidance

of the Rhodes case. This issue could have been addressed a

number of ways: notations from the docket sheet could have

shown that Appellee agreed to a four year sentence per a

plea agreement, or the original prosecutor in the case could

testify as to any agreement between the parties. Because the

prior aggravated robbery sentencing was also in the 35Qth

District Court and before the same presiding judge, the

                               11
judge could have stated his recollection from the bench or

stated what his usual practice is regarding sentencing

defendants to prison terms below the statutory minimum in

the absence of a plea agreement. Appellee's silence at trial is

exactly the same conduct that Rhodes forbids, repeated

twice: Appellee, having pleaded true to the enhancement

paragraph, now complains that his plea of true was relied

upon.     Appellee    should    be    estopped   from   collaterally

attacking his own plea of true to his enhancement

paragraph.

   2. If Appellee is not estopped by his plea of true from
      arguing on appeal that his prior conviction is void, his
      case should be remanded to the trial court for a factual
      determination on that issue

        Appellee     argues    that   his   prior   conviction   for

aggravated robbery is void because his sentence of four years

is below the statutory minimum for a first degree felony.

However, case law from this Court establishes that a

defendant is estopped from claiming that a sentence below

the statutory minimum is void when the defendant received


                                 12
that sentence due to a plea bargain entered into with the

State. No evidence was adduced or entered on that point in

the trial court because the State relied on Appellee's own

plea of true to the prior conviction. If Appellee is now

allowed to contravene that plea of true, the issue should be

remanded to the trial court for a factual determination as to

whether Appellee's four year sentence for aggravated

robbery was the result of a plea bargain. The Court of

Appeals erred when it declared Appellee's prior conviction

void when no evidence was entered on that point in the trial

court due to Appellee's own plea of true.

     If Appellee is now allowed to raise the question of

whether his prior conviction for aggravated robbery is void

due to an illegally lenient sentence, that question should be

remanded to the trial court for a factual determination. The

sentence of four years in the prior aggravated robbery is not

void on its face; as per Rhodes, it is dependent on whether it

was due to a plea agreement on the part of Appellee. The

record in the trial court is silent on that point, but as stated

                              13
above it is silent due to Appellee's own doing in pleading

true to the enhancement allegation.

     The Eastland Court of Appeals noted that the State

conceded   in   its   brief   "that   there   is   insufficient

documentation to show whether the prior conviction is the

result of a plea agreement," and went on to state that in

light of Rhodes's requirement of a plea agreement before

applying the doctrine of estoppel by judgment that "the court

declines to extend the estoppel doctrine in the absence of a

plea agreement." Court's opinion at 13. Respectfully, this

assumes that no plea agreement exists when that has not

been demonstrated due to Appellee's own plea of true. Had

Appellee done as the defendant in Rhodes did in filing a

Motion to Quash the enhancement paragraph (or at a bare

minimum not pleaded true to it), the State could have

responded by presenting evidence of an existing plea

agreement in the prior conviction. By pleading true to the

enhancement paragraph and subsequently asserting it to be




                              14
void when convenient to do so, Appellee both creates his own

harm and reaps the benefit of it.

     In its opinion the Court of Appeals noted that "a void

judgment is a nullity and may be attacked at any time,"

quoting Nix v. State, 65 S.W.3d 664, 667-68 (Tex. Crim. App.

2001). This does not entitle Appellee to declare his own

sentence void when the State has been afforded no

opportunity to respond with evidence to the contrary. As

stated above, the State's position is that Appellee is estopped

by his plea of true from now asserting that his prior

conviction is void, but should Appellee be allowed to do so

the issue should be remanded to the trial court for an

evidentiary hearing and a determination on the record.

                          CONCLUSION

     If Appellee is allowed to collaterally attack his prior

sentence as void after pleading true to his enhancement

paragraph, criminal defendants who reoffend after plea

bargaining for sentences below the minimum will have a

means of circumventing the use of prior convictions in

                             15
contravention of both the Legislature's enhanced sentencing

scheme and the case law of this Court regarding estoppel by

judgment. The Eastland Court of Appeals erred in its

opinion and the negative implications of that error requires

reversal.

                       PRAYER FOR RELIEF

     The State respectfully requests that this Court reverse

the ruling of the Eastland Court of Appeals on the grounds that

Appellee is estopped from asserting that his prior conviction is

void by his plea of true to that conviction in the trial court.

Alternatively, should Appellee now be allowed to make that

assertion, the State requests that the issue be remanded to the

trial court for a factual determination as to whether a plea

agreement existed in the prior conviction, thus estopping

Appellee from collaterally attacking that conviction.



                            Respectfully submitted,

                            James Eidson
                            Criminal District Attorney
                            Taylor County, Texas
                            300 Oak Street
                             16
     Abilene, Texas 79602
     325-674-1261
     325-674-1306 FAX




BY: /s/ Britt Lindsey
    BRITT LINDSEY
    Assistant District Attorney
    Appellate Section
    400 Oak Street, Suite 120
    Abilene, Texas 79602
    325-674-1376
    325-674-1306 FAX
    State Bar No. 24039669
    Attorney for the State




      17
                   CERTIFICATE OF SERVICE


      This is to certify that on November 16, 2015 a copy of
the foregoing instrument has been served via mail, email or
e-filing to the following:

Richard E. Wetzel
Attorney at Law
1411 West Ave., Ste.100
Austin, Texas 78701

Email: wetzel law@1411west.com


Lisa C. McMinn
State Prosecuting Attorney
209 W. 14th Street
Austin, Texas 78701

Email: infor1nation@SPA.texas.gov


                             Isl Britt Lindsey
                             BRITT LINDSEY
                             Assistant District Attorney
                             Appellate Section
                             400 Oak Street, Suite 120
                             Abilene, Texas 79602
                             325-674-1376
                             325-674-1306 FAX
                             State Bar No. 24039669
                             Attorney for the State




                              18
                 CERTIFICATE OF COMPLIANCE


     This is to certify that the sections covered by Texas
Rule of Appellate Procedure 9.4(i)(l) contain 2258 words in
14 point type.

                                 s/ Britt Lindsey
                                 BRITT LINDSEY




                            19
APPENDIX: OPINION OF THE llTH COURT OF APPEALS




                     20
Opinion filed October 15, 2015




                                      In The


        ~lebentb                  qcourt of ~ppeal~
                                 No.11-13-00271-CR


                    PHILLIP DEVON DEEN, Appellant
                                        v.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 350th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 9902-D

                      MEMORANDUM OPINION
       Phillip Devon Deen appeals his jury conviction for the offense of possession
of cocaine in an amount of less than one gram, a state jail felony.      See TEX.
HEALTH & SAFETY CODE ANN. §§ 481.102(3)(D), 481.l 15(b) (West 2010). The
State alleged a prior conviction for aggravated robbery as an enhancement. See TEX.
PENAL CODE ANN.§ 12.35(c)(2)(A) (West Supp. 2014). Appellant pleaded "true"
to the prior aggravated robbery conviction, and the trial court assessed his
punishment at confinement for a term of four years in the Texas Department of
Criminal Justice, Institutional Division. Appellant raises four issues on appeal,
challenging both his conviction and his punishment. We modify the judgment of
conviction to correct an error concerning the level of the offense for which he was
convicted. As modified, the judgment of conviction is affirmed. However, we
reverse the judgment with respect to Appellant's punishment and remand for a new
trial on punishment.
                                 Background Facts
      Chris Collins, a police officer with the Abilene Police Department, received
an alert to look for a white Infinity with Louisiana license plates because of a
suspicion that the driver was selling cocaine. Officer Collins located the vehicle,
observed a traffic violation, and initiated a traffic stop. Appellant was the driver of
the vehicle. Officer Collins spoke with Appellant, and based on that conversation
and the information Officer Collins had received about Appellant, Officer Collins
asked Appellant to exit the vehicle-whereupon Officer Collins handcuffed
Appellant.
      Officer Collins requested assistance from a K-9 officer, and Ismael Jaimes, a
K-9 officer with the Abilene Police Department, arrived with his dog, Chavo, and
conducted an open-air sniff around Appellant's vehicle with Chavo. Based upon
Chavo giving a positive alert, Officer Jaimes and Chavo searched the inside of
Appellant's vehicle.     Officer Jaimes found a pill bottle inside the center
console/armrest. The pill bottle contained four small rocks that the DPS chemist
confirmed consisted of less than one gram of cocaine. Officer Collins questioned
Appellant about what the officers had found in Appellant's vehicle without first
telling him or showing him what they had found, and Appellant said that it was the
"stuff I smoke," "crack." Appellant told Officer Collins that "four rocks" were
located in the armrest.      Officer Collins's dash-cam equipment recorded his
conversation with Appellant.

                                           2
                                   Issues on Appeal
      In his first issue, Appellant alleges ineffective assistance of counsel.
Appellant's first issue is comprised of six sub-issues. The first four sub-issues deal
with counsel's performance during the guilt/innocence phase, and the last two sub-
issues relate to the punishment phase. Appellant's second issue deals with the trial
court's admission of evidence during the guilt/innocence phase. In his third issue,
Appellant challenges his sentence based upon the contention that his prior conviction
for aggravated robbery was void. In his fourth issue, Appellant asks for the judgment
to reflect that the jury convicted him of a state jail felony rather than a third-degree
felony.
                         Ruling on Nonresponsive Objection
      We begin our analysis by addressing Appellant's second issue because it
concerns the guilt/innocence phase and is related to one of the sub-issues contained
within his first issue alleging ineffective assistance of counsel. Appellant contends
that the trial court erred when it overruled Appellant's "nonresponsive" objection to
Officer Collins's testimony about Appellant being recently released from prison.
The following dialogue occurred between defense counsel and Officer Collins
during cross-examination:
              Q. Okay. You talked to him for a little while and then he gets
       out of the car and you handcuff him?

             A. That's correct.

             Q. Is that normal procedure?

             A. Based on the conversation we had and while I was standing at
       the vehicle, I placed him in handcuffs for my safety.

              Q. Based on conversation you had. You've said that several
       times, but you're not telling us anything about what the conversation is
       that led you to believe that you had a reason to arrest him.


                                            3
           A. He told me his driver's license was suspended, that he wasn't
      supposed to be driving, and that he was just recently released from
      pnson.

             Q. Did he tell you -- did he tell -- let me back up.

             [DEFENSE COUNSEL]: Your Honor, I'm going to have to
      object to the last thing he said about being -- about prison. I don't think
      that my question led to that. I'm asking him what he's based this on,
      and surely he didn't base it on that.

            THE COURT: [Defense Counsel], I took the question to be what
      did he tell you, even though that wasn't the words -- you haven't told
      us what he said -- so your objection for nonresponsive is overruled. I
      believe the door was opened for that response.

             [DEFENSE COUNSEL]: Okay.

      We review the trial court's decision to admit or exclude evidence under an
abuse of discretion standard. See Shuffieldv. State, 189 S.W.3d 782, 793 (Tex. Crim.
App. 2006). A trial court abuses its discretion when it acts outside the zone of
reasonable disagreement. See Zuliani v. State, 97 S.W.3d 589, 595 (Tex. Crim. App.
2003). We conclude that the trial court did not abuse its discretion by overruling
Appellant's "nonresponsive" objection because the officer's answer appeared to be
responsive to trial counsel's question about the conversation thatthe officer had with
Appellant that led to Appellant's arrest.
      Moreover, a '"nonresponsive' objection alone, however, merely informs the
trial court why the objection was not made prior to the answer being given."
Jackson v. State, 889 S.W.2d 615, 617 (Tex. App.-Houston [14th Dist.] 1994, pet.
refd) (quoting Smith v. State, 763 S.W.2d 836, 841 (Tex. App.-Dallas 1988, pet.
refd)). Even after the "nonresponsive" portion of the objection is made, there
remains the question of the testimony's admissibility. Id. In this context, in order


                                            4
to properly exclude evidence or obtain an instruction to disregard, a party must
address in its objection both the nonresponsiveness and the inadmissibility of the
answer.   Id.   Furthermore, a blanket "nonresponsive" objection alone is an
insufficient objection to preserve error where the response is a hybrid answer-that
is, where a portion of the answer is objectionable and a portion of the answer is not
objectionable. Id. Accordingly, trial counsel's objection solely on the basis that the
officer's answer was not responsive did not present a valid basis for the trial court
to exclude the officer's answer. We overrule Appellant's second issue.
                          Ineffective Assistance of Counsel
      In his first issue, Appellant asserts ineffective assistance of counsel in six sub-
issues. He contends that his trial counsel's performance was deficient because he
(1) failed to object to the admissibility of Officer Collins's dash-cam video,
(2) elicited testimony that police officers suspected Appellant of selling cocaine,
(3) opened the door to the admissibility of Officer Collins' s testimony that Appellant
had recently been released from prison, (4) failed to request a jury instruction on
extraneous offenses, (5) failed to object to an invalid conviction used to enhance
punishment, and (6) failed to object to the prosecutor's questions at punishment that
violated the attorney-client privilege.     To determine whether Appellant's trial
counsel rendered ineffective assistance, we must first determine whether Appellant
has shown that his counsel's representation fell below an objective standard of
reasonableness and, if so, then determine whether there is a reasonable probability
that the result of the proceeding would have been different but for his counsel's
errors. Strickland v. Washington, 466 U.S. 668, 687 (1984); Hernandez v. State, 726
S.W.2d 53, 55-57 (Tex. Crim. App. 1986).
      We must indulge a strong presumption that counsel's conduct fell within the
wide range of reasonable professional assistance, and Appellant must overcome the
presumption that, under the circumstances, the challenged action might be

                                           5
considered sound trial strategy. Strickland, 466 U.S. at 689; Tong v. State, 25
S.W.3d 707, 712 (Tex. Crim. App. 2000). An allegation of ineffective assistance of
counsel must be finnly founded in the record, and the record must affirmatively
demonstrate the alleged ineffectiveness. Thompson v. State, 9 S.W.3d 808, 814
(Tex. Crim. App. 1999). With respect to allegations of ineffective assistance of
counsel, the record on direct appeal is generally undeveloped and rarely sufficient
to overcome the presumption that trial counsel rendered effective assistance. Bone v.
State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002); Thompson, 9 S.W.3d at 813-14.
The Court of Criminal Appeals has said that "trial counsel should ordinarily be
afforded an opportunity to explain his actions before being denounced as
ineffective." Rylander v. State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003). If
trial counsel did not have an opportunity to explain his actions, we will not find
deficient performance unless the challenged conduct was "so outrageous that no
competent attorney would have engaged in it." Garcia v. State, 57 S.W.3d 436, 440
(Tex. Crim. App. 2001). We note at the outset of our analysis that Appellant did not
file a motion for new trial. Accordingly, the appellate record does not contain an
explanation from trial counsel concerning his actions.
      Appellant's first sub-issue concerns trial counsel's failure to object to the
admissibility of Officer Collins's dash-cam video, specifically the audio portion of
the recording. In order to prevail on this contention, Appellant must establish that
the evidence was inadmissible because the failure to object to admissible evidence
does not constitute ineffective assistance. See Ex parte Jimenez, 364 S.W.3d 866,
887 (Tex. Crim. App. 2012).
      Appellant contends that the dash-cam video was inadmissible because the
State could not establish the predicate for its admissibility. Article 38.22, section 3
of the Texas Code of Criminal Procedure requires that oral statements of an accused
be electronically recorded by a device that can make an accurate recording. TEX.

                                           6
CODE CRIM. PROC. ANN. art. 38.22 § 3(a) (West Supp. 2014). Appellant contends
that the recording device was incapable of making an accurate recording because
"the voices and the words within the recording were garbled and at points
incomprehensible."
      Officer Collins testified that his mobile video recording equipment was
capable of making an accurate recording of his conversation with Appellant and that
he had reviewed the video for accuracy. He explained, however, that the microphone
attached to his chest was not working. Accordingly, there was no audio recorded
for a large portion of Officer Collins's encounter with Appellant.           The only
functioning microphone was the one located in the backseat of Officer Collins's
patrol car. Appellant's trial counsel did not object to the prosecutor's offer of a
portion of the recording into evidence. The prosecutor then published approximately
twenty-three minutes of the recording to the jury. The first several minutes of the
recording did not contain any audio. Afterward, Officer Collins read Appellant his
Miranda 1 rights and began questioning him.           In response to Officer Collins's
question about what would be found in Appellant's car, Appellant stated that the
officers would find four rocks of "crack" in his car. After the recording was played
for the jury, the prosecutor questioned Officer Collins about the recording as
follows:
            Q. Officer Collins, it's difficult to understand, but initially after
      being read his rights, there was something about smoke. Do you recall
      what that question was?

            A. Yes, I asked him what we found in the vehicle, and he said,
      The stuff I smoke. And I asked him what he smokes, and he said,
      Crack.

             Q. And was he able to describe for you where it was located?


      1
       Miranda v. Arizona, 384 U.S. 436 (1966).


                                                  7
            A. He said the crack was in the armrest, which is the same as the
      center console in that vehicle.

             Q. Is that where it was found?

             A. Yes.

             Q. And was he able to describe for you how many crack rocks?

            A. We asked him how much was in the car, and he said there was
      $40 worth. We asked him how much was -- you know, how many rocks
      were $40 worth, and he said there's four rocks.

      As noted previously, Officer Collins testified that his video equipment was
capable of making an accurate recording. Accordingly, Appellant's trial counsel
may have concluded that this testimony was sufficient to establish the requisite
predicate for the admissibility of the recording. To show ineffective assistance of
counsel for the failure to object during trial, the appellant must show that the trial
judge would have committed error in overruling the objection. Ex parte White, 160
S.W.3d 46, 53 (Tex. Crim. App. 2004). The record does not establish that the trial
court would have erred in overruling the predicate objection that Appellant contends
should have been made. Accordingly, Appellant's trial counsel's failure to object to
the recording's admissibility was not deficient.
      Appellant asserts in his second sub-issue that trial counsel was ineffective
when he elicited testimony from Officer Collins that officers suspected Appellant of
being a drug dealer. Specifically, trial counsel asked Officer Collins why he was on
the lookout for Appellant's vehicle, and Officer Collins responded that the driver of
the vehicle was suspected of selling cocaine.
      Evidence of other crimes, wrongs, or acts is inadmissible at the
guilt/innocence phase of trial to show the accused's conformity with those other acts.
TEX. R. Evrn. 404(b); Lockhart v. State, 847 S.W.2d 568, 570 (Tex. Crim. App.


                                          8
1992). Rule 404(b) incorporates the fundamental tenet of our criminal justice system
that an accused may be tried only for the offense for which he is charged, not for his
criminal propensities. Rankin v. State, 974 S.W.2d 707, 718 (Tex. Crim. App. 1996).
For an extraneous offense to be admissible, it must be relevant apart from supporting
an inference of character conformity. Montgomery v. State, 810 S.W.2d 372, 387
(Tex. Crim. App. 1991).
      Appellant contends that there could have been no strategic reason for trial
counsel to have questioned Officer Collins on the reason the police were interested
in Appellant and his automobile. We disagree. It appears that trial counsel was
attempting to establish that the officer's reason for stopping and arresting Appellant
was pretextual in nature. Thus, trial counsel's questioning about the conversation
that Officer Collins had with Appellant leading to Appellant's arrest may have been
based on trial strategy. The record does not affirmatively demonstrate that trial
counsel's question seeking to determine the officer's basis for stopping Appellant
fell below an objective standard of reasonableness.
      Appellant's third sub-issue alleging ineffective assistance of counsel is related
to his second issue that we have already addressed. As noted above, the trial court
concluded that "the door was opened" to Officer Collins' s response that Appellant
was recently released from prison. Appellant contends that trial counsel's alleged
act of opening the door constituted ineffective assistance of counsel. We disagree.
      An accused may make otherwise inadmissible evidence admissible by
"opening the door" through questions that elicit testimony about extraneous
offenses. Williams v. State, 301 S.W.3d 675, 687 (Tex. Crim. App. 2009). While
the trial court rnled that "the door was opened" by trial counsel, the record does not
demonstrate that counsel's conduct constituted ineffective assistance of counsel. As
was the case with the second sub-issue, it appears that trial counsel was attempting
to establish that the officer's reason for stopping and arresting Appellant was

                                          9
pretextual in nature. Thus, trial counsel's questioning about the conversation that
Officer Collins had with Appellant leading to Appellant's arrest may very well have
been based on trial strategy.     Accordingly, the record does not affirmatively
demonstrate that trial counsel's questioning of Officer Collins was deficient.
      Appellant's fourth sub-issue alleging ineffective assistance concerns trial
counsel's failure to request a jury instruction limiting the jury's consideration of
extraneous offenses. The Texas Court of Criminal Appeals has noted that trial
counsel might deliberately forego a limiting instruction for extraneous offenses as a
part of "trial strategy to minimize the jury's recollection of the unfavorable
evidence." Delgado v. State, 235 S.W.3d 244, 250 (Tex. Crim. App. 2007) (quoting
United States v. Johnson, 46 F.3d 1166, 1171 (D.C. Cir. 1995)). Without evidence
in the record of trial counsel's strategy, we will not speculate why he did not request
a limiting instruction.
      In considering Appellant's first four sub-issues alleging ineffective assistance,
we have determined that the performance of Appellant's trial counsel during the
guilt/innocence phase did not fall below an objective standard of reasonableness.
We additionally conclude that Appellant has failed to show there is a reasonable
probability that, but for his counsel's alleged errors, the result of the proceeding
would have been different. The evidence of Appellant's guilt was overwhelming in
that he confessed on the recording to possession of the controlled substance.
      Appellant's fifth and sixth sub-issues concern alleged instances of ineffective
assistance of counsel occurring during the punishment phase. If Appellant were to
prevail on either of these claims, he would be entitled to a new punishment hearing.
CRIM. PROC. art. 44.29(b); see Milburn v. State, 15 S.W.3d 267, 271-72 (Tex.
App.-Houston [14th Dist.] 2000, pet. ref'd). As set forth below, we conclude that
Appellant is entitled to a new trial on punishment with respect to his third issue.
Accordingly, we need not address his fifth and sixth sub-issues concerning alleged

                                          10
ineffective assistance of counsel during the punishment phase.           We overrule
Appellant's first issue alleging ineffective assistance of counsel.
                  Illegal Sentence Based on Void Prior Conviction
      In his third issue, Appellant contends that his enhanced, four-year sentence of
confinement for a state jail felony is illegal. The State relied upon Appellant's prior
conviction for the first-degree felony offense of aggravated robbery to seek an
enhanced sentence under Section 12.35(c)(2)(A) of the Penal Code.               PENAL
§ 12.35(c)(2)(A).    Appellant contends that this prior conviction was void and
unavailable for enhancement purposes because his sentence of confinement for the
first-degree felony was below the statutory minimum. We agree.
      Possession of less than one gram of cocaine is a state jail felony offense
punishable by confinement for any term of not more than two years or less than 180
days and a fine not to exceed $10,000. HEALTH & SAFETY §§ 481.102(3)(D),
481.1 lS(b ); PENAL§ 12.35(a), (b ). A state jail felony offense may be punishable as
a third-degree felony offense by enhancement with a prior felony conviction for an
offense listed in Section 3g(a)(l) of Article 42.12 of the Texas Code of Criminal
Procedure. PENAL§ 12.35(c)(2)(A); CRIM. PROC. art. 42.12, § 3g(a)(l). Aggravated
robbery is an offense listed in Article 42.12, section 3g(a)(l).         CRIM. PROC.
art. 42.12, § 3g(a)(l)(F).
       The indictment alleged that Appellant had previously been convicted of
aggravated robbery in 2009. Aggravated robbery is a first-degree felony with a
minimum sentence of confinement of five years. See PENAL §§ 12.32, 29.03(b)
(West 2011 ). Appellant pleaded "true" to the prior conviction at the outset of the
punishment hearing. The State offered a copy of the judgment from the 2009
conviction for aggravated robbery into evidence.        The judgment indicates that
Appellant was originally placed on deferred adjudication for a term of eight years
but that the trial court subsequently entered a judgment adjudicating guilt on

                                           11
August 27, 2009. However, Appellant was only sentenced to confinement for a term
of four years.
      Appellant's challenge to the enhancement allegation in this case constitutes a
collateral attack on the prior judgment of conviction. See Rhodes v. State, 240
S.W.3d 882, 887 (Tex. Crim. App. 2007). Such a collateral attack is permitted only
if the prior judgment is void, and not merely voidable. Id.; see Nix v. State, 65
S.W.3d 664, 667-68 (Tex. Crim. App. 2001) ("A void judgment is a 'nullity' and
can be attacked at any time.").     The Court of Criminal Appeals addressed an
analogous situation in Wilson v. State, 677 S.W.2d 518 (Tex. Crim. App. 1984). In
Wilson, the defendant's punishment was enhanced with a prior conviction for a first-
degree felony. 677 S.W.2d at 520, 524. However, the defendant was only sentenced
to confinement for a term of four years. Id. at 524. The court stated as follows: "It
is now axiomatic that the punishment assessed must always be within the minimum
and maximum fixed by law.         When the punishment assessed is less than the
minimum provided by law, this renders the judgment of conviction a nullity." Id.
The court determined that the defendant's prior judgment of conviction was void
and should not have been used against the defendant for enhancement purposes. Id.
      The State contends that Appellant should be estopped from complaining that
his prior sentence was too lenient because he enjoyed the benefits of a sentence that
was below the statutory minimum.        The State cites Rhodes in support of this
proposition. We conclude that Rhodes is distinguishable from the facts in this case.
      The defendant in Rhodes was serving time in the penitentiary when he
escaped. Rhodes, 240 S.W.3d at 884. When recaptured, he was tried and convicted
of escape and was sentenced to imprisonment for a term often years. Id. The trial
judge did not expressly order the escape sentence to be served consecutively with
the sentences the defendant was serving when he escaped as required by the Code
of Criminal Procedure. Id.; see CRIM. PROC. art. 42.08(b). The defendant later

                                         12
committed more felonies, and the State alleged the prior escape conviction for
enhancement purposes. Rhodes, 240 S.W.3d at 884. The defendant objected to the
use of the escape conviction for enhancement purposes, asserting that the judgment
was void because the sentence was ordered to run concurrently with the sentences
he was serving when he escaped. Id. The court concluded that the judgment for the
escape conviction was not void because it could be reformed through a judgment
nunc pro tune to correct the error alleged by the defendant. Id. at 887-89. As noted
by the court, a judgment of conviction is only void if "the infinnity cannot be cured
without resort to resentencing." Id. at 888.
      The court additionally stated in Rhodes that "[a] defendant who has enjoyed
the benefits of an agreed judgment prescribing a too-lenient punishment should not
be permitted to collaterally attack that judgment on a later date on the basis of the
illegal leniency." Id. at 892. The court premised this conclusion on the principle of
estoppel. Id. at 891-92. The record before the court in Rhodes did not show whether
the concurrent serving of the sentence for the escape conviction was pursuant to a
plea agreement. Id. at 886-87. Accordingly, the court did not rely upon estoppel
grounds for its resolution in Rhodes.
      The State concedes in this appeal "that there is insufficient documentation to
show whether the prior conviction was a result of a plea-bargain agreement."
Irrespective of this omission, the State contends that Appellant should still be
estopped from attacking the prior conviction because he reaped the benefit of a
sentence that was too lenient. In light of Rhodes's requirement of a plea agreement
before applying the estoppel doctrine, we decline the State's request to extend the
estoppel doctrine in the absence of a plea agreement.
      Under Rhodes, the controlling question as to whether Appellant may
collaterally attack his prior judgment of conviction for aggravated robbery is
whether it was void or voidable. The Texas Court of Criminal Appeals determined


                                          13
in Wilson that a four-year sentence for a first-degree felony rendered the judgment
of conviction void. Wilson, 677 S.W.2d at 524. Rhodes does not change this result
because the infirmity with the judgment of conviction for aggravated robbery cannot
be cured without resort to resentencing. See Scott v. State, 988 S.W.2d 947, 948
(Tex. App.-Houston [1st Dist.] 1999, no pet.) (A judgment of conviction cannot be
reformed by adding punishment.).
      As noted previously, a state jail felony is only punishable by up to two years'
confinement in state jail. PENAL § 12.35(a). Appellant was sentenced to a term of
confinement for four years based upon the enhancement alleged under Section
12.35(c)(2)(A). Appellant's prior judgment of conviction for aggravated robbery
was void and could not be used to enhance the punishment to that of a third-degree
felony. Accordingly, we sustain Appellant's third issue. We reverse the trial court's
judgment as to punishment, and we remand the cause to the trial court for a new
punishment hearing. See CRIM. PROC. art. 44.29(b).
                               Correction ofJudgment
      In his fourth issue, Appellant asserts that the trial court's judgment incorrectly
shows that he was convicted of a third-degree felony. We agree. The jury actually
convicted Appellant of a state jail felony offense. The enhancement only affected
the applicable punishment range and not the degree of the offense for which he was
convicted. See PENAL § 12.35(c) ("An individual adjudged guilty of a state jail
felony shall be punished for a third degree felony if it is shown on the trial of the
offense that .... "(emphasis added)). Accordingly, we sustain Appellant's fourth
issue. We modify the trial court's judgment to correctly show that the jury convicted
Appellant of a state jail felony offense. See TEX. R. APP. P. 43 .2(b).
                                 This Court's Ruling
       We modify the judgment of the trial court to reflect that Appellant was
convicted of a state jail felony offense. As modified, the judgment of conviction is


                                          14
affirmed. However, we reverse the trial court's judgment as to punishment and
remand the cause for a new punishment hearing consistent with this opinion.




                                                  JOHN M. BAILEY
                                                  JUSTICE


October 15, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        15